Citation Nr: 0802096	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-17 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether severance of the award of service connection for 
residuals of tibial plateau fracture with hardware and post-
traumatic arthritis of the left knee was proper.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from October 1981 to October 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which terminated the veteran's entitlement to service 
connection for residuals of tibial plateau fracture with 
hardware and post-traumatic arthritis of the left knee, 
effective from January 1, 2005.

In June 2007, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge sitting at the RO, 
via videoconference from the VA satellite facility in Albany, 
NY.  A transcript is associated with the claims file.

The Board notes that the October 2004 rating decision also 
denied claims of entitlement to service connection for a left 
foot condition, claimed as secondary to the service-connected 
left knee disorder, and service connection for low back and 
right leg disorders, claimed as secondary to the service-
connected left knee disability.  In August 2005, the veteran 
submitted a notice of disagreement with respect to those 
claims.  In February 2006, the RO responded by issuing a 
Statement of the Case (SOC) with regard to those claims.  
Subsequently, the veteran did not file a substantive appeal 
(VA Form 9) or any other documentation to perfect those 
appeals.  Therefore, they are not before the Board at this 
time, and we will confine our discussion to the issue set 
forth on the first page, above.


FINDING OF FACT

The evidence of record does not establish that the award of 
service connection for the veteran's residuals of tibial 
plateau fracture with hardware and post-traumatic arthritis 
of the left knee was clearly and unmistakably erroneous.


CONCLUSION OF LAW

The severance of service connection for the veteran's 
residuals of tibial plateau fracture with hardware and post-
traumatic arthritis of the left knee was improper.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  
Given the fully favorable decision contained herein, the 
Board finds that any defect in the notice or assistance 
provided to the veteran constitutes harmless error.

II.  Analysis

Review of the record shows that the RO granted service 
connection, in pertinent part, for residuals of tibial 
plateau fracture, with hardware and post-traumatic arthritis 
of the left knee, in an April 2003 rating decision.  In an 
April 2004 proposed rating decision, the RO advised the 
veteran of its intention to sever service connection for that 
disability.  In the October 2004 rating decision now on 
appeal, the RO determined that the grant of service 
connection for residuals of tibial plateau fracture with 
hardware and post-traumatic arthritis of the left knee had 
been clearly and unmistakably erroneous, and effectuated the 
proposed severance.

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the final rating 
decision granting service connection was "clearly and 
unmistakably erroneous," and only after certain procedural 
safeguards have been met.  38 C.F.R. § 3.105(d) (2007); see 
also Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves 
v. Brown, 6 Vet. App. 166 (1994).


Specifically, when severance of service connection is 
contemplated, a rating decision proposing severance will be 
prepared, setting forth all material facts and reasons.  The 
veteran will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  38 C.F.R. §§ 3.103(b)(2), 
3.105(d); see Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991).  The Court has held that section 3.105(d) places the 
same burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman, supra. 

Clear and unmistakable (CUE) is defined as "a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993) (emphasis in original).

To support a conclusion that CUE was present under 38 C.F.R. 
§ 3.105(a) in a prior determination, a finding must be made 
that either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and a determination that there was clear and 
unmistakable error must be based upon the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  
However, it has also been held that, although the same 
standards apply in a determination of CUE error in a final 
decision under section 3.105(a) and a determination as to 
whether a decision granting service connection was the 
product of CUE for the purpose of severing service connection 
under section 3.105(d), section 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in making 
its initial service connection award.  Daniels, 10 Vet. App. 
at 480.

The Court has reasoned that, because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that . . . a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.

In the initial April 2003 rating decision, the RO determined 
that service connection for residuals of tibial plateau 
fracture with hardware and post-traumatic arthritis of the 
left knee was warranted based upon the medical records.  The 
rating decision noted the veteran's treatment in service for 
a left knee injury.  It also indicated that the veteran 
incurred post-service trauma to his left lower extremity in 
September 2001.

The veteran's service medical records show he dislocated his 
left knee in January 1984.  There had been an earlier injury 
in 2002.  A February 1984 record shows he was hospitalized 
due to the later injury in January 1984.  A March 1984 record 
shows the veteran had crepitus.  He subsequently underwent 
left knee arthroscopy in April 1984.

Private treatment records dated from September to December 
2001 show that the veteran complained of left leg pain.  He 
had incurred trauma to his left lower extremity in September 
2001, in an accident which was noted to have occurred while 
he was riding a "dirt bike."  He was seen at a hospital and 
diagnosed with a left tibial plateau fracture.

A July 2005 VA outpatient treatment record shows the veteran 
had experienced left knee pain since his knee was dislocated 
in service.  While still in service, he had undergone 
arthroscopic surgery.  This initial injury was felt by the 
physician to have injured his knee enough so that he 
eventually had a tibial plateau fracture.  It was stated that 
the fracture was not related to an accident, but had happened 
just with ordinary weight bearing.

In December 2005, the veteran underwent VA examination.  The 
examiner noted a 2004 record showing that the left knee had 
no instability.  The veteran said he had dislocated his knee 
in service, it was manually reduced, and he had suffered no 
further dislocations.  He stated, in describing his post-
service accident, that he had been riding his bike and was 
resting at a standstill.  He was leaning on his left leg, it 
buckled, and he fell and fractured his tibial plateau.  He 
then underwent surgery.  On current clinical evaluation, the 
left knee was stable on the Lachman's, drawer, and McMurray 
tests.  The diagnosis was left knee traumatic arthritis with 
effusion.  The examiner opined that it is unlikely that the 
left knee fracture was consequent to a single episode of left 
knee dislocation almost twenty years prior to the fall and 
the fracture of the left tibial plateau.  Upon review of the 
claims file, the examiner indicated that it showed the 
veteran's lower left extremity dysfunction was due to a dirt 
bike accident and was unrelated to the limited, resolved left 
knee injury while on active duty.  The examiner further noted 
that the record was silent for any signs or symptoms of 
problems with, or treatment for, the left knee between 1984 
and 2001.

As noted above, in June 2007 the veteran testified, under 
oath, before the undersigned.  He acknowledged his two left 
knee injuries in service.  He indicated that, with respect to 
his post-service injury, he was out riding his dirt bike with 
his son.  When he returned home, he stopped the vehicle, put 
his foot down to stand up straight and dismount, and his knee 
twisted, causing him to collapse.  He said his bike was 
stationary when the incident occurred, and there was no bike-
riding accident.  The veteran's representative contended at 
the hearing that the records show the veteran's left leg and 
knee had considerable muscle atrophy, as shown in 2001 
records.  He noted a June 2003 record showing the veteran's 
knee gave way.  The veteran testified that he had a soft knee 
brace which he wore all the time due to pain and instability.  
He said he was wearing the knee brace on the day of his 
injury in September 2001.




Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service medical records show treatment for a left knee 
dislocation in service (and apparently a previous episode), 
treatment of which included arthroscopic surgery.  The next 
treatment regarding the veteran's left knee occurred in 2001, 
after he had injured it while on a dirt bike.  Since service 
connection was severed in October 2004, the veteran has 
contended that his 2001 injury was the result of residual 
disability from his left knee dislocations in service.  He 
believes that his in-service injury and arthroscopic surgery 
caused the fall that led to his tibial fracture in 2001.

The Board can agree with the RO that the evidence of record 
at the time of the April 2003 rating decision did not fully 
support an award of service connection.  The evidence then 
showed only the veteran's knee injuries in service and his 
subsequent injury in September 2001.  There was no medical 
statement of record linking his in-service injury with his 
post-service tibial fracture.  However, as noted above, in 
this severance/restoration case the Board may consider 
evidence received following the April 2003 rating decision to 
make our determination here.

There are two important pieces of medical evidence regarding 
whether the veteran's tibial fracture was related to his in-
service injury.  In a July 2005 VA outpatient record, the 
veteran's physician indicated that he had experienced knee 
pain since service, and that the initial injury was felt to 
have injured his knee enough to have eventually caused the 
tibial plateau fracture.  The physician indicated that the 
fracture was not due to a vehicular accident, but was the 
result of the knee's inability to bear the veteran's weight 
at the time of the incident in question.

Second, the December 2005 VA examination report indicates it 
is unlikely that the left knee fracture was consequent to a 
single episode of left knee dislocation and treatment which 
had occurred almost twenty years prior to the recent fall and 
fracture of the left tibial plateau.

The Board notes again that the allowance of service 
connection may only be severed upon a showing that the grant 
of service connection was a product of CUE, shown to be an 
error which leads to a later conclusion as to which 
reasonable minds could not differ.  We recognize that the 
RO's decision to sever service connection was based, in 
significant part, upon a report in a medical record to the 
effect that the veteran's tibial fracture was due to a "dirt 
bike accident."  That inference was understandable, and we 
respect the RO's effort to carefully review its initial 
decision.  However, the veteran's sworn testimony before the 
undersigned is deemed credible, and is not inconsistent with 
the evidence which was of record at the time of the original 
award, as described above.  The report of a dirt bike 
accident was an incidental notation, made without any 
elaboration or details.  Moreover, as the July 2005 VA 
outpatient treatment record indicates, that physician 
believed the veteran's in-service knee injuries had led to 
his tibial fracture in 2001.  Clearly, therefore, the outcome 
of the RO's severance action would have been "manifestly 
different" but for its conclusion that the tibial fracture 
had resulted from a traumatic accident while the veteran was 
riding his dirt bike.

In view of the foregoing, the Board concludes that reasonable 
minds could differ as to whether the RO's initial grant of 
service connection for the veteran's tibial fracture and its 
sequelae was correctly based on the facts and the law extant 
at the time.  Thus, the Board finds that the severance of 
service connection for residuals of tibial plateau fracture 
with hardware and post-traumatic arthritis of the left knee 
was improper under the strict standard set out in the 
regulation, and we will direct restoration of service 
connection.


ORDER

The severance of service connection for residuals of tibial 
plateau fracture with hardware and post-traumatic arthritis 
of the left knee, effectuated by a rating decision of October 
2004, was improper, and the appeal for restoration of service 
connection is granted.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


